   Case 15-42604      Doc 116-1 Filed 02/23/21 Entered 02/23/21 10:12:36               Desc
                            Proposed Order Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                   Eastern Division

In Re:                                      )        Case Number: 15-42604
Geoffrey Laurence Gephart                   )
and                                         )              Chapter: 13
Janelle Marie Gephart                       )
                                            )                       Honorable Donald R. Cassling
                                            )
              Debtor(s)                     )

                  ORDER GRANTING DEBTORS' OBJECTION TO CLAIM

       THIS CAUSE COMING TO BE HEARD by the Motion of the Debtors objecting to Claim 23-2,
the Court having jurisdiction over the matter and being fully advised on the premises; IT IS HEREBY
ORDERED:

  A. Debtor's Objection to Claim 23-2 is sustained; and

  B. The amendment to Claim 23-2 is disallowed in its entirety.




                                                          Enter:


                                                                   Honorable Donald R. Cassling
Dated:                                                             United States Bankruptcy Judge

Prepared by:
    Mohammed O. Badwan, Esq.
    Counsel for Debtor
    Sulaiman Law Group, Ltd.
    2500 S. Highland Ave., Suite 250
    Lombard, IL 60148
    Phone (630) 575-8180
    mbadwan@sulaimanlaw.com
